DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 was considered by examiner

Drawings
The Drawings filed on 01/09/2020 are acceptable for examination purposes

Specification
The Specification filed on 01/09/2020 is acceptable for examination purposes

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “batch size component that determines […]” in claim 3.
“learning rate component that determines […]” in claim 4.
“privacy component that determines […]” in claim 5.
“model component that trains […]” in claim 6.
“noise component that adds […]” in claim 7.
 “dynamic privacy component that allocates […]” in claim 9.
“dynamic privacy component further determines […]” in claim 10.
“noise component that adds […]” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-7 and 9-11 limitations “batch size component that determines”, “learning rate component that determines”, “privacy component that determines”, “model component that trains”, “noise component that adds”, and “dynamic privacy component further determines” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 includes the steps of:
	“…determines a hyperparameter for a model of a differentially private federated learning process based on a defined numeric relationship between a privacy budget, a learning rate schedule, and a batch size.”
The limitation of ‘determines a hyperparameter for a model’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system, comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory,” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) what hyperparameter to use for the model based on previously generated and collected data.
This judicial exceptions as recited are not integrated into a practical application. In particular, claim 1 only recites a “system, comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory,” to perform the steps of ‘determining’.  The “system, comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory,” in the limitation is recited at a high level of granularity, such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determining’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 1 is directed to the abstract idea, it does not add significantly more. Claim 1 is not patent eligible.

Regarding claim 2, it is dependent on claim 1. Claim 2 includes the steps of:
“…defines an amount of noise to be added to the model during training of the model”
“…defines a plurality of learning rates used at training iterations during the training of the model”
“…defines an amount of data points used at the training iterations during the training of the model”
This provides a further description of the data used within the abstract idea of “determining”, as discussed with regards to claim 1.
The limitation of ‘wherein the privacy budget defines an amount of noise to be added to the model during training of the model, wherein the learning rate schedule defines a plurality of learning rates used at training iterations during the training of the model, and wherein the batch size defines an amount of data points used at the training iterations during the training of the model’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception.

Regarding claim 3, it is dependent on claim 2. Claim 3 includes the steps of:
“…determines a batch size computation based on the defined numeric relationship given the privacy budget and the learning rate schedule”
“wherein the batch size computation is at least one member selected from the group consisting of the batch size, a first factor by which the batch size changes in relation to a change in the learning rate schedule, and a second factor by which the batch size changes in relation to a change in the privacy budget.”
The limitation of ‘determines a batch size computation based on the defined numeric relationship given the privacy budget and the learning rate schedule’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the system of claim 2,” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) a batch size computation (interpreted as arithmetic or non-arithmetic calculation) based on previously generated and collected data.
In addition, the limitation of ‘wherein the batch size computation is at least one member selected from the group consisting of the batch size, a first factor by which the batch size changes in relation to a change in the learning rate schedule, and a second factor by which the batch size changes in relation to a change in the privacy budget’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. 
This judicial exception is not integrated into a practical application. In particular, claim 3 only recites a “batch size component” to perform the steps of ‘determines’. The “batch size component” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determines’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 3 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Regarding claim 4, it is dependent on claim 2. Claim 4 includes the steps of:
“…determines a learning rate computation based on the defined numeric relationship given the privacy budget and the batch size”
“wherein the learning rate computation is at least one member selected from the group consisting of the learning rate schedule, a first factor by which the learning rate schedule changes in relation to a change in the batch size, and a second factor by which the learning rate schedule changes in relation to a change in the privacy budget.”
The limitation of ‘determines a learning rate computation based on the defined numeric relationship given the privacy budget and the batch size’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the system of claim 2,” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) a learning rate computation (interpreted as arithmetic or non-arithmetic calculation) based on previously generated and collected data.
In addition, the limitation of ‘wherein the learning rate computation is at least one member selected from the group consisting of the learning rate schedule, a first factor by which the learning rate schedule changes in relation to a change in the batch size, and a second factor by which the learning rate schedule changes in relation to a change in the privacy budget’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. 
This judicial exception is not integrated into a practical application. In particular, claim 4 only recites a “learning rate component” to perform the steps of ‘determines’. The “learning rate component” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determines’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 4 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Regarding claim 5, it is dependent on claim 2. Claim 5 includes the steps of:
“…determines a privacy computation based on the defined numeric relationship given the batch size and the learning rate schedule”
“wherein the privacy computation is at least one member selected from the group consisting of the privacy budget, a first factor by which the privacy budget changes in relation to a change in the learning rate schedule, and a second factor by which the privacy budget changes in relation to a change in the batch size.”
The limitation of ‘determines a privacy computation based on the defined numeric relationship given the batch size and the learning rate schedule’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the system of claim 2,” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) a privacy computation (interpreted as arithmetic or non-arithmetic calculation) based on previously generated and collected data.
In addition, the limitation of ‘wherein the privacy computation is at least one member selected from the group consisting of the privacy budget, a first factor by which the privacy budget changes in relation to a change in the learning rate schedule, and a second factor by which the privacy budget changes in relation to a change in the batch size’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception.
This judicial exception is not integrated into a practical application. In particular, claim 5 only recites a “privacy component” to perform the steps of ‘determines’. The “privacy component” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determines’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 5 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Regarding claim 6, it is dependent on claim 2. Claim 6 includes the steps of:
“…trains the model based on the hyperparameter, wherein the hyperparameter is selected from a group consisting of the learning rate schedule and the batch size.
This provides a further description of the constraints used within the abstract idea of “determining”, as discussed with regards to claim 1.
The additional elements of training of dependent claim 6 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. MPEP 2106.05(f): Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (prong 2 and 2B).
Mere instructions to apply an exception using a generic component cannot provide an inventive concept. Because claim 6 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Regarding claim 7, it is dependent on claim 2. Claim 7 includes the steps of:
“… a noise component that adds noise to the model subsequent to a training of the model,” 
“wherein the noise component adds the noise based on the privacy budget.”
The limitation of ‘adds noise to the model’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitation, broadly interpreted, can be interpreted as the mental process of going through the data and adding unwanted data (i.e. noise) based on previously generated and collected data.
In addition, the limitation of ‘wherein the noise component adds the noise based on the privacy budget’. This is merely narrowing the claimed abstract idea of adding and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception.
This judicial exception is not integrated into a practical application. In particular, claim 7 only recites a “noise component” to perform the steps of ‘adds’. The “noise component” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘adds’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 7 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Claim 8 includes the steps of:
	“…allocates a non-uniform distribution of noise across a plurality of training iterations for a model of a differentially private federated learning process.”
The limitation of ‘allocates a non-uniform distribution of noise across a plurality of training iterations’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer executable components,” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, allocate (i.e. issue) a defined set “non-uniform” distributions of random numbers for use during model training. 
This judicial exceptions as recited are not integrated into a practical application. In particular, claim 8 only recites a “system, comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory,” to perform the steps of ‘allocating’.  The “system, comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory,” in the limitation is recited at a high level of granularity, such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim limitations reciting the abstract idea do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to the “allocating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim limitation does not include elements that amount to significantly more. Claim 8 is not patent eligible.

Regarding claim 9, it is dependent on claim 8. Claim 9 recites:
“wherein the dynamic privacy component allocates a first amount of noise from the non-uniform distribution of noise to a first training epoch from the plurality of training iterations,”
“wherein the dynamic privacy component allocates a second amount of noise from the non-uniform distribution of noise to a second training epoch from the plurality of training iterations, and”
“wherein the first amount of noise and the second amount of noise are different.” 
This provides a further description of the constraints used within the abstract idea of “allocating”, as discussed with regards to claim 8.
The limitation of ‘wherein the dynamic privacy component allocates a first amount of noise from the non-uniform distribution of noise to a first training epoch from the plurality of training iterations, wherein the dynamic privacy component allocates a second amount of noise from the non-uniform distribution of noise to a second training epoch from the plurality of training iterations, and wherein the first amount of noise and the second amount of noise are different’. This is merely narrowing the claimed abstract idea of allocates and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 9 is ineligible.
 
Regarding claim 10, it is dependent on claim 8. Claim 10 recites:
“…the dynamic privacy component further determines a factor value by which a learning rate for the model decreases across the plurality of training iterations,”
“wherein the non-uniform distribution of noise defines an amount of noise per training iteration that decreases across the plurality of training iterations by the factor value.”
The limitation of ‘determines a factor value by which a learning rate for the model decreases across the plurality of training iterations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the system of claim 8,” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) a factor (i.e. value) for decreasing the learning rate when training a model.
In addition, the limitation of ‘wherein the non-uniform distribution of noise defines an amount of noise per training iteration that decreases across the plurality of training iterations by the factor value’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception.
This judicial exception is not integrated into a practical application. In particular, claim 10 only recites a “dynamic privacy component” to perform the steps of ‘determines’. The “dynamic privacy component” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim limitations reciting the abstract idea do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determines’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 10 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Regarding claim 11, it is dependent on claim 8. Claim 11 includes the steps of:
“…a noise component that adds noise to the model subsequent to a training of the model” 
“wherein the noise component adds the noise based on the non-uniform distribution of noise”
The limitation of ‘adds noise to the model subsequent to a training of the model’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the system of claim 8” nothing in the claim element precludes the step from practically being performed in the mind. The limitation, can be broadly interpreted as the mental process of going through the data and adding unwanted data (i.e. noise) for a training model based on previously generated and collected data.
In addition, the limitation of ‘wherein the noise component adds the noise based on the non-uniform distribution of noise’. This is merely narrowing the claimed abstract idea of adding and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception.
This judicial exception is not integrated into a practical application. In particular, claim 11 only recites a “noise component” to perform the steps of ‘adds’. The “noise component” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘adds’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 11 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Claim 12 includes the steps of:
	“… determining, by a system operatively coupled to a processor, a first hyperparameter for a model of a differentially private federated learning process,”
	“wherein the first hyperparameter is determined given a plurality of second hyperparameters based on a defined relationship between the first hyperparameter and the plurality of second hyperparameters, and”
	“wherein the first hyperparameter and the plurality of second hyperparameters are selected from a group consisting of a privacy budget, a learning rate, and a batch size.”
The limitation of ‘determining a first hyperparameter for a model of a differentially private federated learning process’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system operatively coupled to a processor” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, decide (i.e. determine) what hyperparameter to use first from a group of hyperparameters.
In addition, the limitation of ‘wherein the first hyperparameter is determined given a plurality of second hyperparameters based on a defined relationship between the first hyperparameter and the plurality of second hyperparameters, and wherein the first hyperparameter and the plurality of second hyperparameters are selected from a group consisting of a privacy budget, a learning rate, and a batch size’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception.
This judicial exceptions as recited are not integrated into a practical application. In particular, claim 12 only recites a “system operatively coupled to a processor” to perform the steps of ‘determining’.  The “system operatively coupled to a processor” in the limitation is recited at a high level of granularity, such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim limitations reciting the abstract idea do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to the “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim limitation does not include elements that amount to significantly more. Claim 12 is not patent eligible.

Regarding claim 13, it is dependent on claim 12. Claim 13 recites:
“wherein the first hyperparameter is the batch size and the plurality of second hyperparameters are the privacy budget and the learning rate,”
“wherein the batch size and the learning rate characterizes a training process of the model, and”
“wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy.”
This provides a further description of the data used within the abstract idea of “determining”, as discussed with regards to claim 12.
In addition, the limitation of ‘wherein the first hyperparameter is the batch size and the plurality of second hyperparameters are the privacy budget and the learning rate, wherein the batch size and the learning rate characterizes a training process of the model, and wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 13 is ineligible.

Regarding claim 14, it is dependent on claim 12. Claim 14 recites:
“wherein the first hyperparameter is the learning rate and the plurality of second hyperparameters are the privacy budget and the batch size,”
“wherein the batch size and the learning rate characterizes a training process of the model, and”
“wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy.”
This provides a further description of the data used within the abstract idea of “determining”, as discussed with regards to claim 12.
In addition, the limitation of ‘wherein the first hyperparameter is the learning rate and the plurality of second hyperparameters are the privacy budget and the batch size, wherein the batch size and the learning rate characterizes a training process of the model, and wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 14 is ineligible.

Regarding claim 15, it is dependent on claim 12. Claim 15 recites:
“wherein the first hyperparameter is the privacy budget and the plurality of second hyperparameters are the learning rate and the batch size,”
“wherein the batch size and the learning rate characterizes a training process of the model, and”
“wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy.”
This provides a further description of the data used within the abstract idea of “determining”, as discussed with regards to claim 12.
In addition, the limitation of ‘wherein the first hyperparameter is the privacy budget and the plurality of second hyperparameters are the learning rate and the batch size, wherein the batch size and the learning rate characterizes a training process of the model, and wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 15 is ineligible.

Claim 16 includes the steps of:
	“… allocating, by a system operatively coupled to a processor, a non-uniform distribution of noise across a plurality of training iterations for a model of a differentially private federated learning process.”
The limitation of ‘allocating a non-uniform distribution of noise across a plurality of training iterations for a model of a differentially private federated learning process’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system operatively coupled to a processor” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, allocate (i.e. issue) a defined set non-uniform distributions of random numbers for use during model training.   
This judicial exceptions as recited are not integrated into a practical application. In particular, claim 16 only recites a “system operatively coupled to a processor” to perform the steps of ‘allocating’.  The “system operatively coupled to a processor” in the limitation is recited at a high level of granularity, such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim limitations reciting the abstract idea do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to the “allocating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim limitation does not include elements that amount to significantly more. Claim16 is not patent eligible.

Regarding claim 17, it is dependent on claim 16. Claim 17 recites:
“wherein a first amount of noise from the non-uniform distribution of noise is allocated to a first training epoch from the plurality of training iterations,”
“wherein a second amount of noise from the non-uniform distribution of noise is allocated to a second training epoch from the plurality of training iterations, and”
“wherein the first amount of noise and the second amount of noise are different.”
This limitation provides a further description of the constraint used within the abstract idea of “allocating”, as discussed with regards to claim 16. 
In addition, the limitation of ‘wherein a first amount of noise from the non-uniform distribution of noise is allocated to a first training epoch from the plurality of training iterations, wherein a second amount of noise from the non-uniform distribution of noise is allocated to a second training epoch from the plurality of training iterations, and wherein the first amount of noise and the second amount of noise are different’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 17 is ineligible.

Regarding claim 18, it is dependent on claim 16. Claim 18 includes the steps of:
“…determining, by the system, a learning rate ratio as a function of a first learning rate of a first training epoch from the plurality of training iterations and a second learning rate of a second training epoch from the plurality of training iterations; and”
“distributing, by the system, a privacy budget across the plurality of training iterations based on the learning rate ratio.”
The limitation of ‘determining a learning rate ratio as a function of a first learning rate of a first training epoch from the plurality of training iterations and a second learning rate of a second training epoch from the plurality of training iterations’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the system” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) a value ratio to be used as the learning rate for various model training epochs.
This judicial exception is not integrated into a practical application. In particular, claim 18 only recites “the system” to perform the steps of ‘determining’. The “system” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determining’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Lastly, the last limitation ‘distributing, by the system, a privacy budget across the plurality of training iterations based on the learning rate ratio’ of claim 18 is interpreted as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data (MPEP 2106.05(d)). Therefore, the claim limitation does not include elements that amount to significantly more. Claim 18 is not patent eligible.

Regarding claim 19, it is dependent on claim 16. Claim 19 includes the steps of:
“…determining, by the system, a factor value by which a learning rate for the model decreases across the plurality of training iterations,”
“wherein the non-uniform distribution of noise defines an amount of noise per training epoch that decreases across the plurality of training iterations by the factor value.”
The limitation of ‘determining a factor value by which a learning rate for the model decreases across the plurality of training iterations’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the system” nothing in the claim element precludes the step from practically being performed in the mind. The limitation, broadly interpreted, can be interpreted as the mental process of going through the data and adding unwanted data (i.e. noise) for a training model based on previously generated and collected data.
In addition, the limitation of ‘wherein the non-uniform distribution of noise defines an amount of noise per training epoch that decreases across the plurality of training iterations by the factor value’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception.
This judicial exception is not integrated into a practical application. In particular, claim 19 only recites a “noise component” to perform the steps of ‘adds’. The “noise component” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. A user could easily, with the use of pen and paper, determine (i.e. decide) a factor to be used as the learning rate decreases when training.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determining’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Mere instructions to apply an exception using a generic component cannot provide an inventive concept. Because claim 19 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Claim 20 includes the steps of:
	“…determine, by the processor, a hyperparameter for a model of the differentially private federated learning process based on a defined numeric relationship between a privacy budget, a learning rate schedule, and a batch size.”
The limitation of ‘determine a hyperparameter for a model of the differentially private federated learning process based on a defined numeric relationship between a privacy budget, a learning rate schedule, and a batch size’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) what hyperparameter to use for a model based on previously generated and collected data.
This judicial exceptions as recited are not integrated into a practical application. In particular, claim 20 only recites a “processor” to perform the steps of ‘determining’.  The “computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor” in the limitation is recited at a high level of granularity, such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim limitations reciting the abstract idea do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to the “determine” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim limitation does not include elements that amount to significantly more. Claim 20 is not patent eligible.

Regarding claim 21, it is dependent on claim 20. Claim 21 recites:
“wherein the privacy budget defines an amount of noise to be added to the model during training of the model,”
“wherein the learning rate schedule defines a plurality of learning rates used at training iterations during the training of the model, and”
“wherein the batch size defines an amount of data points used at the training iterations during the training of the model.” 
This provides a further description of the data used within the abstract idea of “determining”, as discussed with regards to claim 20.
In addition, the limitation of ‘wherein the privacy budget defines an amount of noise to be added to the model during training of the model, wherein the learning rate schedule defines a plurality of learning rates used at training iterations during the training of the model, and wherein the batch size defines an amount of data points used at the training iterations during the training of the model’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 21 is ineligible.

Regarding claim 22, it is dependent on claim 21. Claim 22 includes the steps of:
“…determine, by the processor, a batch size computation based on the defined numeric relationship given the privacy budget and the learning rate schedule,”
“wherein the batch size computation is at least one member selected from the group consisting of the batch size, a first factor by which the batch size changes in relation to a change in the learning rate schedule, and a second factor by which the batch size changes in relation to a change in the privacy budget”
The limitation of ‘determines a batch size computation based on the defined numeric relationship given the privacy budget and the learning rate schedule’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) a batch size computation (interpreted as arithmetic or non-arithmetic calculation) based on previously generated and collected data.
In addition, the limitation of ‘wherein the batch size computation is at least one member selected from the group consisting of the batch size, a first factor by which the batch size changes in relation to a change in the learning rate schedule, and a second factor by which the batch size changes in relation to a change in the privacy budget’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. 
This judicial exception is not integrated into a practical application. In particular, claim 22 only recites a “processor” to perform the steps of ‘determines’. The “processor” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determines’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 22 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Regarding claim 23, it is dependent on claim 21. Claim 23 includes the steps of:
“…determine, by the processor, a learning rate computation based on the defined numeric relationship given the privacy budget and the batch size,”
“wherein the learning rate computation is at least one member selected from the group consisting of the learning rate schedule, a first factor by which the learning rate schedule changes in relation to a change in the batch size, and a second factor by which the learning rate schedule changes in relation to a change in the privacy budget.”
The limitation of ‘determines a learning rate computation based on the defined numeric relationship given the privacy budget and the batch size,’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) a learning rate computation (interpreted as arithmetic or non-arithmetic calculation) based on previously generated and collected data.
In addition, the limitation of ‘wherein the learning rate computation is at least one member selected from the group consisting of the learning rate schedule, a first factor by which the learning rate schedule changes in relation to a change in the batch size, and a second factor by which the learning rate schedule changes in relation to a change in the privacy budget’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. 
This judicial exception is not integrated into a practical application. In particular, claim 23 only recites a “processor” to perform the steps of ‘determine’. The “processor” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determine’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 23 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Regarding claim 24, it is dependent on claim 21. Claim 24 includes the steps of:
“…determine, by the processor, a privacy computation based on the defined numeric relationship given the batch size and the learning rate schedule,”
“wherein the privacy computation is at least one member selected from the group consisting of the privacy budget, a first factor by which the privacy budget changes in relation to a change in the learning rate schedule, and a second factor by which the privacy budget changes in relation to a change in the batch size.”
The limitation of ‘determines a privacy computation based on the defined numeric relationship given the batch size and the learning rate schedule’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor” nothing in the claim element precludes the step from practically being performed in the mind. A user could easily, with the use of pen and paper, determine (i.e. decide) a learning rate computation (interpreted as arithmetic or non-arithmetic calculation) based on previously generated and collected data.
In addition, the limitation of ‘wherein the privacy computation is at least one member selected from the group consisting of the privacy budget, a first factor by which the privacy budget changes in relation to a change in the learning rate schedule, and a second factor by which the privacy budget changes in relation to a change in the batch size’. This is merely narrowing the claimed abstract idea of determining and therefore is also considered to recite a mental process type abstract idea. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. 
This judicial exception is not integrated into a practical application. In particular, claim 24 only recites a “processor” to perform the steps of ‘determine’. The “processor” is recited at a high level of granularity (i.e. computing system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed toward an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to perform the ‘determine’ step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because claim 24 is directed to the abstract idea, it does not add significantly more. The claim is not patent eligible.

Regarding claim 25, it is dependent on claim 21. Claim 25 includes the steps of:
“train, by the processor, the model based on the hyperparameter, wherein the hyperparameter is selected from a group consisting of the learning rate schedule and the batch size.”
The limitation ‘train, by the processor, the model based on the hyperparameter is selected from a group consisting of the learning rate schedule and the batch size’ of claim 25 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. MPEP 2106.05(f): Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (prong 2 and 2B). Therefore, the claim limitation does not include elements that amount to significantly more. Claim 25 is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 12 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Papernot ("Machine Learning with Differential Privacy in TensorFlow").
Regarding claim 12, Papernot teaches a computer-implemented method, comprising: determining, by a system operatively coupled to a processor (Papernot, page 3, “Getting started” section, last paragraph, teach training with MNIST model, which interpreted as a computer is involved to implement the framework disclosed), a first hyperparameter for a model of a differentially private federated learning process, wherein the first hyperparameter is determined given a plurality of second hyperparameters based on a defined relationship between the first hyperparameter and the plurality of second hyperparameters (Papernot, page 9, 1st paragraph, “Measuring the privacy guarantee achieved” section, teach first parameter (epsilon) determined by plurality of second hyperparameters (“values used during training”), the defined relationship is that the plurality of second hyperparameters provided the necessary values to be used during the calculation of the first parameter(“the strength of the privacy guarantee which comes with the model”)), and wherein the first hyperparameter and the plurality of second hyperparameters are selected from a group consisting of a privacy budget, a learning rate, and a batch size (Papernot, page 6 ,“Implementing DP-SGD with TF Privacy”, last paragraph, and page 7, “Measuring the privacy guarantee achieved” section, 3rd paragraph, teach hyperparameters learning_rate, batch_size (page 6, last paragraph), and privacy budget (from differential privacy, page 7, 3rd paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Dhanyamraju (US 20180373988 A1) in view of Veen (“Three Tools for Practical Differential Privacy”).
Regarding claim 1, Dhanyamraju teaches a system (Dhanyamraju, abs), comprising: 
a memory that stores computer executable components (Dhanyamraju, paragraph [0007], teach memory that store executable program instructions); and 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components (Dhanyamraju, paragraph [0007], teach processor coupled to the memory, configured to execute programmed instructions stored in the memory) comprise: 
a hyperparameter advisor component that determines a hyperparameter for a model (Dhanyamraju, paragraph [0030] and [0035], teach parameter selection module(216), “the parameter selection module(216) select a sub-set of model parameters, from the set of model parameters” [0035], according to "in one aspect, the set of model parameters may correspond to memory size of a model, footprint size that a model is able to analyze, limits of quantitation (LOQ), level of accuracy, level of precision, run time and the like" [0030] contains example of hyperparameter wherein the "footprint size" a model is able to analyze describes a size of data a model can analyze) of a … federated learning process (Dhanyamraju, paragraph [0046] and [0047], teach federated learning process).
However, Dhanyamraju does not explicitly teach: 
Where the federated learning process is a differentially private federated learning process.
Where the differentially private federated learning process is based on a defined numeric relationship between a privacy budget, a learning rate schedule, and a batch size.
Veen teaches a differentially private federated learning process (Veen, page2, section 2.1, § Memorization in user level differential privacy, teach DP-FedAvg framework, an extension of DPSGD (a common way to apply differential privacy to deep learning) to the federated setting). Veen also teaches a defined numeric relationship between a privacy budget, a learning rate schedule, and a batch size (Veen, Page 4, section 2.3, teach privacy budget epsilon ε, scaled learning rate with varying batch size).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the hyperparameter advisor component that determines hyperparameter for a model of a federated learning process of Dhanyamraju with the relationship between a privacy budget, a learning rate schedule, and a batch size in differentially private federated learning process of Veen to reduce privacy spending on hyperparameter tuning in differentially private learning and provide the structure of a basic differential privacy training workflow (Veen, page 4, section Conclusion).

Regarding claim 20, Dhanyamraju  teaches a computer program product for recommending hyperparameters for a differentially private federated learning process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (Dhanyamraju , paragraph [0007], teach processor coupled to the memory, configured to execute programmed instructions stored in the memory) to: 
determine, by the processor, a hyperparameter for a model (Dhanyamraju, paragraph [0030] and [0035], teach parameter selection module(216), “the parameter selection module(216) select a sub-set of model parameters, from the set of model parameters” [0035], according to "in one aspect, the set of model parameters may correspond to memory size of a model, footprint size that a model is able to analyze, limits of quantitation (LOQ), level of accuracy, level of precision, run time and the like" [0030] contains example of hyperparameter wherein the "footprint size" a model is able to analyze describes a size of data a model can analyze)  of the … federated learning process (Dhanyamraju, paragraph [0046] and [0047], teach federated learning process) 
However, Dhanyamraju does not explicitly teach: 
Where the federated learning process is a differentially private federated learning process. 
Where the differentially private federated learning process is based on a defined numeric relationship between a privacy budget, a learning rate schedule, and a batch size.
Veen teaches a differentially private federated learning process (Veen, page2, section 2.1, § Memorization in user level differential privacy, teach DP-FedAvg framework, an extension of DPSGD (a common way to apply differential privacy to deep learning) to the federated setting). Veen also teaches a defined numeric relationship between a privacy budget, a learning rate schedule, and a batch size (Veen, Page 4, section 2.3, teach privacy budget epsilon ε, scaled learning rate with varying batch size).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the hyperparameter advisor component that determines hyperparameter for a model of a federated learning process of Dhanyamraju with the relationship between a privacy budget, a learning rate schedule, and a batch size in differentially private federated learning process of Veen to reduce privacy spending on hyperparameter tuning in differentially private learning and provide the structure of a basic differential privacy training workflow (Veen, page 4, section Conclusion).

Claims 2-4 and 21-23 are rejected under Dhanyamraju (US 20180373988 A1) in view of Veen (“Three Tools for Practical Differential Privacy”), in further view of Svyatkovskiy (US 20200249918 A1).
Regarding claim 2, Dhanyamraju in view of Veen teaches the system of claim 1, wherein the privacy budget defines an amount of noise to be added to the model during training of the model (Veen, page 4, section 2.3, teach noise added per example based of the pre-defined privacy budget). Dhanyamraju in view of Veen does not explicitly teach wherein the learning rate schedule defines a plurality of learning rates used at training iterations during the training of the model, and wherein the batch size defines an amount of data points used at the training iterations during the training of the model.
However, Svyatkovskiy teaches wherein the learning rate schedule defines a plurality of learning rates used at training iterations during the training of the model (Svyatkovskiy, paragraph [0060], teach scaled learning rate used during training process), and wherein the batch size defines an amount of data points used at the training iterations during the training of the model (Svyatkovskiy, paragraph [0057], teach “size of a batch must be more than or equal to one and less than or equal to the number of samples in the training dataset”).
 Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the system of claim 1 and wherein the privacy budget defines an amount of noise to be added to the model during training of the model of Dhanyamraju in view of Veen with the teaching of learning rate schedule and batch size of Svyatkovskiy to facilitate reliable model convergence (Svyatkovskiy, paragraph [0060]).

Regarding claim 3, Dhanyamraju  in view of Veen in further view of  Svyatkovskiy teaches the system of claim 2, further comprising: a batch size component (Veen, page 4, section 2.3, teach training with “small Alexnet models with varying batch sizes on CIFAR-10, using the DPSGD algorithm”, which interpreted as a computer is involved to implement the framework disclosed) that determines a batch size computation based on the defined numeric relationship given the privacy budget and the learning rate schedule (Veen, page 4, section 2.3 and Fig. 5, teach batch size is scaled with the learning rate and privacy budget ε), wherein the batch size computation is at least one member selected from the group consisting of the batch size (Veen, page 4, Fig. 5, teach group of batch sizes), a first factor by which the batch size changes in relation to a change in the learning rate schedule (Veen, page 4, section 2.3, teach batch size scaled along with the learning rate), and a second factor by which the batch size changes in relation to a change in the privacy budget (Veen, page 4, section 2.3, Fig. 5, teach various privacy budget values along different batch size values).

Regarding claim 4, Dhanyamraju  in view of Veen in further view of  Svyatkovskiy teaches the system of claim 2, further comprising: a learning rate component (Veen, page 4, section 2.3, teach training with “small Alexnet models with varying batch sizes on CIFAR-10, using the DPSGD algorithm”, which interpreted as a computer is involved to implement the framework disclosed) that determines a learning rate computation based on the defined numeric relationship given the privacy budget and the batch size (Veen, page 4, section 2.3 and Fig. 5, teach learning rate is scaled with the batch size and privacy budget ε), wherein the learning rate computation is at least one member selected from the group consisting of the learning rate schedule (Veen, page 4, Fig. 5, teach learning rate scaled by the same factor as the batch size, a collection of batch sizes Figure 5 corresponds to the scaled learning rate) a first factor by which the learning rate schedule changes in relation to a change in the batch size (Veen, page 4, section 2.3, teach learning rate is scales with the batch size, therefore, if the batch size changes, the learning rate will also change), and a second factor by which the learning rate schedule changes in relation to a change in the privacy budget (Veen, page 4, section 2.3, Fig. 5, teach various privacy budget values along different batch size values, where the batch sizes scale with the learning rate, therefore, if the privacy budget changes, the batch size changes as well and will affect the learning rate also).

Regarding claim 21, Dhanyamraju in view of Veen teaches the computer program product of claim 20, wherein the privacy budget defines an amount of noise to be added to the model during training of the model (Veen, page 4, section 2.3, teach noise added per example based of the pre-defined privacy budget). 
However, Dhanyamraju in view of Veen does not explicitly teach wherein the learning rate schedule defines a plurality of learning rates used at training iterations during the training of the model, and wherein the batch size defines an amount of data points used at the training iterations during the training of the model.
Svyatkovskiy teaches wherein the learning rate schedule defines a plurality of learning rates used at training iterations during the training of the model (Svyatkovskiy, paragraph [0060], teach scaled learning rate used during training process), and wherein the batch size defines an amount of data points used at the training iterations during the training of the model (Svyatkovskiy, paragraph [0057], teach “size of a batch must be more than or equal to one and less than or equal to the number of samples in the training dataset”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the computer program product of claim 20 and wherein the privacy budget defines an amount of noise to be added to the model during training of the model of Dhanyamraju in view of Veen with the teaching of learning rate schedule and batch size of Svyatkovskiy to facilitate reliable model convergence (Svyatkovskiy, paragraph [0060]).

Regarding claim 22, Dhanyamraju  in view of Veen in further view of Svyatkovskiy the computer program product of claim 21, wherein the program instructions further cause the processor to: determine, by the processor, a batch size computation based on the defined numeric relationship given the privacy budget and the learning rate schedule (Veen, page 4, section 2.3 and Fig. 5, teach batch size is scaled with the learning rate and privacy budget ε), wherein the batch size computation is at least one member selected from the group consisting of the batch size (Veen, page 4, Fig. 5, teach group of batch sizes), a first factor by which the batch size changes in relation to a change in the learning rate schedule (Veen, page 4, section 2.3, teach batch size scaled along with the learning rate), and a second factor by which the batch size changes in relation to a change in the privacy budget (Veen, page 4, section 2.3, Fig. 5, teach various privacy budget values along different batch size values).

	Regarding claim 23, Dhanyamraju  in view of Veen in further view of Svyatkovskiy teaches the computer program product of claim 21, wherein the program instructions further cause the processor to: determine, by the processor, a learning rate computation based on the defined numeric relationship given the privacy budget and the batch size (Veen, page 4, section 2.3 and Fig. 5, teach learning rate is scaled with the batch size and privacy budget ε), wherein the learning rate computation is at least one member selected from the group consisting of the learning rate schedule (Veen, page 4, Fig. 5, teach learning rate scaled by the same factor as the batch size, a collection of batch sizes Figure 5 corresponds to the scaled learning rate), a first factor by which the learning rate schedule changes in relation to a change in the batch size (Veen, page 4, section 2.3, teach learning rate is scales with the batch size, therefore, if the batch size changes, the learning rate will also change), and a second factor by which the learning rate schedule changes in relation to a change in the privacy budget (Veen, page 4, section 2.3, Fig. 5, teach various privacy budget values along different batch size values, where the batch sizes scale with the learning rate, therefore, if the privacy budget changes, the batch size changes as well and will affect the learning rate also).

Claims 5 and 24 are rejected under Dhanyamraju (US 20180373988 A1) in view of Veen (“Three Tools for Practical Differential Privacy”), in further view of Svyatkovskiy (US 20200249918 A1), in further view of Chen (“Renyi Differentially Private ERM for Smooth Objectives”).
Regarding claim 5, Dhanyamraju in view of Veen in further view of Svyatkovskiy teaches the system of claim 2. Dhanyamraju  in view of Veen in further view of  Svyatkovskiy does not teach a privacy component that determines a privacy computation based on the defined numeric relationship given the batch size and the learning rate schedule, wherein the privacy computation is at least one member selected from the group consisting of the privacy budget, a first factor by which the privacy budget changes in relation to a change in the learning rate schedule, and a second factor by which the privacy budget changes in relation to a change in the batch size.
However, Chen teaches a privacy component (Chen, page 7, section 5, 1st paragraph, teach experimental to evaluate the proposed algorithm with different datasets: “ADULT, BANK, IPUMS-BR, IPUMS-US, KDDCup99”, which interpreted as a computer is involved to implement the framework disclosed) that determines a privacy computation (Chen, page 6, § 4.3 Proposition 3, teach privacy computation function. Pg. 7 § 5.1 shows that ε is the privacy budget variable) based on the defined numeric relationship given the batch size (Chen, page 5, section 4.2, 2nd paragraph, teach where Delta from the privacy computation ε is computed with batch size B) and the learning rate schedule (Chen, page 5, section 4.2, 2nd paragraph, teach where Delta from the privacy computation ε is computed with step size η), wherein the privacy computation is at least one member selected from the group consisting of the privacy budget (Chen, page 7, section 5.1, teach a multiple value of ε was computed and chosen), a first factor by which the privacy budget changes in relation to a change in the learning rate schedule (Chen, page 5, section 4.2, 2nd paragraph, teach where Delta from the privacy computation ε is computed with step size η, because step size η is used in computing privacy computation ε, therefore, if step size η changes, the value of privacy computation ε will also change), and a second factor by which the privacy budget changes in relation to a change in the batch size (Chen, page 5, section 4.2, 2nd paragraph, teach where Delta from the privacy computation is computed with batch size B, because batch size B is used in computing privacy computation ε, therefore, if batch size B changes, the value of privacy computation ε will also change).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the system of claim 2 of Dhanyamraju in view of Veen in further view of Svyatkovskiy with the teaching of the privacy computation of Chen to compute a privacy budget and improve convergence properties of stochastic approximation algorithms (Chen, section 4.3).

Regarding claim 24, Dhanyamraju in view of Veen in further view of Svyatkovskiy teaches the computer program product of claim 21. Dhanyamraju  in view of Veen in further view of  Svyatkovskiy does not teach wherein the program instructions further cause the processor to: determine, by the processor, a privacy computation based on the defined numeric relationship given the batch size and the learning rate schedule, wherein the privacy computation is at least one member selected from the group consisting of the privacy budget, a first factor by which the privacy budget changes in relation to a change in the learning rate schedule, and a second factor by which the privacy budget changes in relation to a change in the batch size.
However, Chen teaches a privacy computation (Chen, page 6, § 4.3 Proposition 3, teach privacy computation function. Pg. 7 § 5.1 shows that ε is the privacy budget variable) based on the defined numeric relationship given the batch size (Chen, page 5, section 4.2, 2nd paragraph, teach where Delta from the privacy computation ε is computed with batch size B) and the learning rate schedule (Chen, page 5, section 4.2, 2nd paragraph, teach where Delta from the privacy computation ε is computed with step size η), wherein the privacy computation is at least one member selected from the group consisting of the privacy budget (Chen, page 7, section 5.1, teach a multiple value of ε was computed and chosen), a first factor by which the privacy budget changes in relation to a change in the learning rate schedule (Chen, page 5, section 4.2, 2nd paragraph, teach where Delta from the privacy computation ε is computed with step size η, because step size η is used in computing privacy computation ε, therefore, if step size η changes, the value of privacy computation ε will also change), and a second factor by which the privacy budget changes in relation to a change in the batch size (Chen, page 5, section 4.2, 2nd paragraph, teach where Delta from the privacy computation is computed with batch size B, because batch size B is used in computing privacy computation ε, therefore, if batch size B changes, the value of privacy computation ε will also change).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the computer program product of claim 21 of Dhanyamraju in view of Veen in further view of Svyatkovskiy with the teaching of the privacy computation of Chen to compute a privacy budget and improve convergence properties of stochastic approximation algorithms (Chen, section 4.3).

Claims 6 and 25 are rejected under Dhanyamraju (US 20180373988 A1) in view of Veen (“Three Tools for Practical Differential Privacy”), in further view of Svyatkovskiy (US 20200249918 A1), in further view of Walters (US 10482607 B1).
Regarding claim 6, Dhanyamraju in view of Veen in further view of Svyatkovskiy teaches the system of claim 2. Dhanyamraju in view of Veen in further view of Svyatkovskiy does not teach a model component that trains the model based on the hyperparameter, wherein the hyperparameter is selected from a group consisting of the learning rate schedule and the batch size.
However, Walters teaches a model component that trains the model based on the hyperparameter (Walters, paragraph [0022], teach “model optimizer 108 configured to train machine learning models”), wherein the hyperparameter is selected from a group consisting of the learning rate schedule and the batch size (Walters, paragraph [0022], teach “hyperparameters can include training parameters, and training parameters may include a learning rate, batch size”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the system of claim 2 of Dhanyamraju in view of Veen in further view of Svyatkovskiy with the teaching of the model component that trains the model based on the hyperparameter of Walters to train machine learning model (Walters, paragraph [0022]).

Regarding claim 25, Dhanyamraju in view of Veen in further view of Svyatkovskiy teaches the computer program product of claim 21. Dhanyamraju in view of Veen in further view of Svyatkovskiy does not teach wherein the program instructions further cause the processor to: train, by the processor, the model based on the hyperparameter, wherein the hyperparameter is selected from a group consisting of the learning rate schedule and the batch size.
However, Walters  teaches train, by the processor (Walters , paragraph [0008], teach “one or more processors configured to execute the instructions to perform operations”), the model based on the hyperparameter (Walters, paragraph [0022], teach “model optimizer 108 configured to train machine learning models by optimizing model parameters and/or hyperparameters”), wherein the hyperparameter is selected from a group consisting of the learning rate schedule and the batch size (Walters, paragraph [0022], teach hyperparameters can include training parameters, and training parameters may include a learning rate, batch size).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the computer program product of claim 21 of Dhanyamraju in view of Veen in further view of Svyatkovskiy with the teaching of the processor that trains the model based on the hyperparameter of Walters to train machine learning model (Walters, paragraph [0022]).

Claim 7 is rejected under Dhanyamraju (US 20180373988 A1) in view of Veen (“Three Tools for Practical Differential Privacy”), in further view of Svyatkovskiy (US 20200249918 A1), in further view of Sharma (US 20210064760 A1).
Regarding claim 7, Dhanyamraju in view of Veen in further view of Svyatkovskiy teaches the system of claim 2. Dhanyamraju in view of Veen in further view of Svyatkovskiy does not teach a noise component that adds noise to the model subsequent to a training of the model, wherein the noise component adds the noise based on the privacy budget.
However, Sharma teaches a noise component (Sharma, paragraph [0144], Fig. 2, teach noise component 210a) that adds noise to the model subsequent to a training of the model (Sharma, paragraph [0144], Fig. 5, teach add (510) an amount of noise to the model), wherein the noise component adds the noise based on the privacy budget (Sharma, paragraph [0144], teach the amount of the noise may be an amount necessary for the model to have a privacy guarantee value equal to the predefined privacy guarantee value).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the system of claim 2 of Dhanyamraju in view of Veen in further view of Svyatkovskiy with the teaching of the noise component that adds noise to the model subsequent to a training of the model of Sharma to make a privacy guarantee value of the machine learning model stronger (Sharma, abs).

Claims 8 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Fawaz (US 20150286827 A1) in view of McMahan (US 10657461 B2).
Regarding claim 8, Fawaz teaches a system, comprising: 
a memory that stores computer executable components (Fawaz, paragraph [0021], teach “read only memory (“ROM”) for storing software, random access memory (“RAM”), and nonvolatile storage”); and 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory (Fawaz, paragraph [0021] [0022], teach processor), wherein the computer executable components comprise:
 a dynamic privacy component (Fawaz, paragraph [0036], teach privacy processor 102 implemented the differential privacy algorithm) that allocates a non-uniform distribution of noise (Fawaz, paragraph [0036] and [0060], determine an amount of noise to be added where the type of noise is Laplacian Noise [0036] of Laplace distribution [0060]).
However, Fawaz does not explicitly teach:
Where the non-uniform distribution of noise is allocated across a plurality of training iterations for a model of a differentially private federated learning process.
McMahan teaches where the non-uniform distribution of noise is allocated across a plurality of training iterations for a model (McMahan, paragraph [0051], teach random noise techniques, and/or other security techniques can be added to the training process) of a differentially private federated learning process (McMahan, paragraph [0104], teach experiment using the Federated Learning process from Federated Averaging algorithm which discussed about federated learning and differential privacy).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the dynamic privacy component of Fawaz with the teaching of the training iterations of differentially private federated learning process of McMahan to obscure any inferable information (McMahan, paragraph [0051]).
	
Regarding claim 16, Fawaz teaches a computer-implemented method (Fawaz, abs), comprising: 
allocating, by a system operatively coupled to a processor (Fawaz, paragraph [0021] [0022], teach processor), a non-uniform distribution of noise (Fawaz, paragraph [0036] and [0060], determine an amount of noise to be added where the type of noise is Laplacian Noise [0036] of Laplace distribution [0060]).
However, Fawaz does not explicitly teach:
Where the non-uniform distribution of noise is allocated across a plurality of training iterations for a model of a differentially private federated learning process.
McMahan teaches where the non-uniform distribution of noise is allocated across a plurality of training iterations for a model (McMahan, paragraph [0051], teach random noise techniques, and/or other security techniques can be added to the training process) of a differentially private federated learning process (McMahan, paragraph [0104], teach experiment using the Federated Learning process from Federated Averaging algorithm which discussed about federated learning and differential privacy).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the non-uniform distribution of noise of Fawaz with the teaching of the training iterations of differentially private federated learning process of McMahan to obscure any inferable information (McMahan, paragraph [0051]).

Claims 9 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Fawaz (US 20150286827 A1) in view of McMahan (US 10657461 B2), in further view of Truex (“A Hybrid Approach to Privacy-Preserving Federated Learning”).
Regarding claim 9, Fawaz in view of McMahan teaches the system of claim 8, wherein the dynamic privacy component (Fawaz, paragraph [0036], teach privacy processor 102 implemented the differential privacy algorithm). Fawaz in view of McMahan does not teach where the privacy component allocates a second amount of noise from the non-uniform distribution of noise to a second training epoch from the plurality of training iterations, and wherein the first amount of noise and the second amount of noise are different. 
However, Truex teaches where the dynamic privacy component allocates a first amount of noise from the non-uniform distribution of noise (Truex, page 6, section 4.2, 1st paragraph, teach each party will then conduct one full epoch of learning locally and Gaussian noise is introduced at the end of each batch, Gaussian noise is also known as Random noise is a statistical noise with Gaussian distribution (a type of non-uniform distribution)) to a first training epoch from the plurality of training iterations (Truex, page 8, section 5.2, 3rd paragraph, and algorithm 3, teach each epoch receives the noise parameter σ, Algorithm 3 disclosed that epoch is trained based on plurality of iterations(“for each e ∈ [E] do…)), wherein the dynamic privacy component allocates a second amount of noise from the non-uniform distribution of noise (Truex, page 6, section 4.2, 1st paragraph, teach each party will then conduct one full epoch of learning locally and Gaussian noise is introduced at the end of each batch, Gaussian noise is also known as Random noise is a statistical noise with Gaussian distribution (a type of non-uniform distribution)) to a second training epoch from the plurality of training iterations (Truex, page 8, section 5.2, 3rd paragraph, and algorithm 3, teach each epoch receives the noise parameter σ, Algorithm 3 disclosed that epoch is trained based on plurality of iterations(“for each e ∈ [E] do…)), and wherein the first amount of noise and the second amount of noise are different (Truex, paragraph 4, section 3.3, 2nd and 3rd paragraph, and section 3.2, 2nd paragraph, teach “each party (epoch) will use the Gaussian mechanism to add noise … drawn from the Gaussian distribution”, as with non-uniform (changing, not constant, different) Gaussian distribution, and each party of “a set of disjoin datasets belong the respective parties”, therefore amount of noise should be different between the parties).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the system of claim 8 of Fawaz in view of McMahan with the teaching of the non-uniform distribution of noise to a training epoch of Truex to reduce the growth of noise injection as the number of parties increases without sacrificing privacy while maintaining a pre-defined rate of trust (Truex, abs).

Regarding claim 17, Fawaz in view of McMahan teaches the computer-implemented method of claim 16. Fawaz in view of McMahan does not teach wherein a first amount of noise from the non-uniform distribution of noise is allocated to a first training epoch from the plurality of training iterations, wherein a second amount of noise from the non-uniform distribution of noise is allocated to a second training epoch from the plurality of training iterations, and wherein the first amount of noise and the second amount of noise are different.
	However, Truex teaches wherein a first amount of noise from the non-uniform distribution of noise (Truex, page 6, section 4.2, 1st paragraph, teach each party will then conduct one full epoch of learning locally and Gaussian noise is introduced at the end of each batch, Gaussian noise is also known as Random noise is a statistical noise with Gaussian distribution (a type of non-uniform distribution)) is allocated to a first training epoch from the plurality of training iterations (Truex, page 8, section 5.2, 3rd paragraph, and algorithm 3, teach each epoch receives the noise parameter σ, Algorithm 3 disclosed that epoch is trained based on plurality of iterations(“for each e ∈ [E] do…)), wherein a second amount of noise from the non-uniform distribution of noise (Truex, page 6, section 4.2, 1st paragraph, teach each party will then conduct one full epoch of learning locally and Gaussian noise is introduced at the end of each batch, Gaussian noise is also known as Random noise is a statistical noise with Gaussian distribution (a type of non-uniform distribution))  is allocated to a second training epoch from the plurality of training iterations (Truex, page 8, section 5.2, 3rd paragraph, and algorithm 3, teach each epoch receives the noise parameter σ, Algorithm 3 disclosed that epoch is trained based on plurality of iterations(“for each e ∈ [E] do…)), and wherein the first amount of noise and the second amount of noise are different (Truex, paragraph 4, section 3.3, 2nd and 3rd paragraph, and section 3.2, 2nd paragraph, teach “each party (epoch) will use the Gaussian mechanism to add noise … drawn from the Gaussian distribution”, as with non-uniform (changing, not constant, different) Gaussian distribution, and each party of “a set of disjoin datasets belong the respective parties”, therefore amount of noise should be different between the parties).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the computer-implemented method of claim 16 of Fawaz in view of McMahan with the teaching of the non-uniform distribution of noise to a training epoch of Truex to reduce the growth of noise injection as the number of parties increases without sacrificing privacy while maintaining a pre-defined rate of trust (Truex, abs).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fawaz (US 20150286827 A1) in view of McMahan (US 10657461 B2), in further view of Smith (“Super-Convergence: Very Fast Training of Neural Networks Using Large Learning Rates”).
Regarding claim 10, Fawaz in view of McMahan teaches the system of claim 8. Fawaz in view of McMahan does not teach wherein the dynamic privacy component further determines a factor value by which a learning rate for the model decreases across the plurality of training iterations, wherein the non-uniform distribution of noise defines an amount of noise per training iteration that decreases across the plurality of training iterations by the factor value.
However, Smith teaches wherein the dynamic privacy component further determines a factor value by which a learning rate for the model decreases across the plurality of training iterations (Smith, page 2 , section 2, 1st paragraph, and page 3, section 3, 4th paragraph, teach a learning rate decreased by a factor for training iterations), wherein the non-uniform distribution of noise defines an amount of noise per training iteration that decreases across the plurality of training iterations by the factor value (Smith, page 13, 1st paragraph, teach where noise is proportional to the learning rate, therefore as the learning rate decreases, noise should decrease as well).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the system of claim 8 of Fawaz in view of McMahan with the teaching of the learning rate and non-distribution of noise decrease factor value of Smith to improve the accuracy in training (Smith, page 3, § Super-convergence).

Regarding claim 19, Fawaz in view of McMahan teaches the computer-implemented method of claim 16. Fawaz in view of McMahan does not teach where the computer-implemented method of claim 16 further comprising: determining, by the system, a factor value by which a learning rate for the model decreases across the plurality of training iterations, wherein the non-uniform distribution of noise defines an amount of noise per training epoch that decreases across the plurality of training iterations by the factor value.
However, Smith teaches a factor value by which a learning rate for the model decreases across the plurality of training iterations (Smith, page 2 , section 2, 1st paragraph, and page 3, section 3, 4th paragraph, teach a learning rate decreased by a factor for training iterations), wherein the non-uniform distribution of noise defines an amount of noise per training epoch that decreases across the plurality of training iterations by the factor value (Smith, page 13, 1st paragraph, teach where noise is proportional to the learning rate, therefore as the learning rate decreases, noise should decrease as well).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the computer-implemented method of claim 16 of Fawaz in view of McMahan with the teaching of the learning rate and non-distribution of noise decrease factor value of Smith to improve the accuracy in training (Smith, page 3, § Super-convergence).

Claim 11 is rejected under Fawaz (US 20150286827 A1) in view of McMahan (US 10657461 B2), in further view of Benaloh (US 20190147188 A1).
Regarding claim 11, Fawaz in view of McMahan teaches the system of claim 8. Fawaz in view of McMahan does not teach where the system of claim 8 further comprising: a noise component that adds noise to the model subsequent to a training of the model, wherein the noise component adds the noise based on the non-uniform distribution of noise.
However, Benaloh teaches a noise component (Benaloh, paragraph [0044], teach differential privacy code 117) that adds noise to the model subsequent to a training of the model (Benaloh, [0164], teach “the differential privacy code adding noise as the machine learning model is trained”), wherein the noise component adds the noise based on the non-uniform distribution of noise (Benaloh, paragraph [0044], teach “the differential privacy code adding random noise from a statistical distribution (e.g., Laplacian, Gaussian, etc.)”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the system of claim 8 of Fawaz in view of McMahan with the teaching of the noise component of Benaloh to ensure privacy (Benaloh, paragraph [0031]).

Claims 13-15 are rejected under Papernot ("Machine Learning with Differential Privacy in TensorFlow") in view of Veen (“Three Tools for Practical Differential Privacy”)
Regarding claim 13, Papernot teach the computer-implemented method of claim 12. Papernot does not teach wherein the first hyperparameter is the batch size and the plurality of second hyperparameters are the privacy budget and the learning rate, wherein the batch size and the learning rate characterizes a training process of the model, and wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy.
However, Veen teaches wherein the first hyperparameter is the batch size and the plurality of second hyperparameters are the privacy budget and the learning rate (Veen, Fig. 5, page 4, section 2.3,1st paragraph, teach scaled batch size with scaled learning and privacy budget value), wherein the batch size and the learning rate characterizes a training process of the model (Veen, page 4, section 2.3, last paragraph, and table 1, teach training Differential Privacy models with different learning rates and batches), and wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy (Veen, page 4, section 2.3, 1st paragraph, teach noise added per example based of the pre-defined privacy budget).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the computer-implemented method of claim 12 of Papernot with the teaching of the hyperparameters of Veen to reduce privacy spending on hyperparameter tuning in differentially private learning (Veen, page 4, section Conclusion).

Regarding claim 14, Papernot teach the computer-implemented method of claim 12. Papernot does not teach wherein the first hyperparameter is the learning rate and the plurality of second hyperparameters are the privacy budget and the batch size, wherein the batch size and the learning rate characterizes a training process of the model, and wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy.
However, Veen teaches wherein the first hyperparameter is the learning rate and the plurality of second hyperparameters are the privacy budget and the batch size (Veen, Fig. 5, page 4, section 2.3, 1st paragraph, teach scaled learning rate with scaled batch size and privacy budget value), wherein the batch size and the learning rate characterizes a training process of the model (Veen, page 4, section 2.3, last paragraph, and table 1, teach training Differential Privacy models with different learning rates and batches), and wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy (Veen, page 4, section 2.3, 1st paragraph, teach noise added per example based of the pre-defined privacy budget).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the computer-implemented method of claim 12 of Papernot with the teaching of the hyperparameters of Veen to reduce privacy spending on hyperparameter tuning in differentially private learning (Veen, page 4, section Conclusion).

Regarding claim 15, Papernot teaches the computer-implemented method of claim 12, wherein the first hyperparameter is the privacy budget and the plurality of second hyperparameters (Papernot, page 9, 1st paragraph, “Measuring the privacy guarantee achieved” section, teach privacy budget epsilon determined by hyperparameter values used during training) are the learning rate and the batch size (Papernot, page 6, coding block, teach hyperparameters learning_rate and batch_size). Papernot does not teach wherein the batch size and the learning rate characterizes a training process of the model, and wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy.
However, Veen teaches wherein the batch size and the learning rate characterizes a training process of the model (Veen, page 4, section 2.3, last paragraph, and table 1, teach training Differential Privacy models with different learning rates and batches), and wherein the privacy budget delineates an amount of noise to be added to the model to achieve differential privacy (Veen, page 4, section 2.3, 1st paragraph, teach noise added per example based of the pre-defined privacy budget).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the computer-implemented method of claim 12 of Papernot with the teaching of the hyperparameters of Veen to reduce privacy spending on hyperparameter tuning in differentially private learning (Veen, page 4, section Conclusion).

Claim 18 is rejected under of Fawaz (US 20150286827 A1) in view of McMahan (US 10657461 B2), in further view of Darvish Rouhani (US 20200202213 A1).
Regarding claim 18, Fawaz in view of McMahan teaches the computer-implemented method of claim 16. Fawaz in view of McMahan does not teach where the computer-implemented method of claim 16 further comprising: determining, by the system, a learning rate ratio as a function of a first learning rate of a first training epoch from the plurality of training iterations and a second learning rate of a second training epoch from the plurality of training iterations; and distributing, by the system, a privacy budget across the plurality of training iterations based on the learning rate ratio
However, Darvish Rouhani teaches determining, by the system, a learning rate ratio as a function of a first learning rate (Darvish Rouhani, paragraph [0127], teach scaled learning rate) of a first training epoch from the plurality of training iterations (Darvish Rouhani, paragraph [0127], teach a first epoch of training of the neural network) and a second learning rate (Darvish Rouhani, paragraph [0127], teach scaled learning rate) of a second training epoch from the plurality of training iterations (Darvish Rouhani, paragraph [0127], teach the epoch of training of the neural network is a second epoch performed after a first epoch of training of the neural network); and distributing, by the system, a privacy budget across the plurality of training iterations based on the learning rate ratio (Darvish Rouhani, paragraph [0066,0099,0100], teach training using the adjust hyper-parameter (parameter related to privacy of data; e.g., a differential privacy protocol) where the hyper-parameter is adjusted based on noise-to-signal ratio (derived in accordance to the scaled learning rate)).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the teaching of the computer-implemented method of claim 16 of Fawaz in view of McMahan with the teaching of the learning rate ratio of Darvish to compute a gradient update for parameters of the neural network (Darvish, paragraph [0063]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to implement Fawaz’s in view of McMahan teaching of the computer-implemented method of claim 16 into Darvish Rouhani’s teaching of the learning rate ratio. The motivation would have been to compute a gradient update for parameters of the neural network (Darvish, paragraph [0063]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE NGOC TRAN whose telephone number is (571)272-3106. The examiner can normally be reached M-F (8:30am - 5:30pm) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N TRAN/Examiner, Art Unit 4184                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123